Relator requests that this court compel respondent judge to rule on the request for transcripts filed by relator inState v. Owens, Cuyahoga County Court of Common Pleas Case No. CR-313283. Although relator characterizes this action as one in prohibition, the nature of the relief requested is actually more appropriate for procedendo. Compare State ex rel. Watkinsv. Eighth Dist. Court of Appeals (1998), 82 Ohio St.3d 532,534-535, 696 N.E.2d 1079 (request to compel disposition of appeal filed as a complaint in mandamus but is more appropriately treated as an action in procedendo).
Respondent has filed a motion to dismiss and for summary judgment (Motion No. 1572) attached to which is a copy of a journal entry issued by respondent and received for filing by the clerk on October 23, 1998 in which respondent denied relator's motion for production of transcripts. Relator has not opposed the motion. Respondent argues that this action in mandamus is, therefore, moot. We agree.
Furthermore, relator failed to comply with Loc.App.R. 45(B)(1)(a) which requires that complaints in original actions "be supported by an affidavit from the plaintiff or relator specifying the details of the claim."
Accordingly, respondent's motion to dismiss and for summary judgment is granted. Relator to pay costs.
Writ denied.
ANN DYKE, J. CONCURS.
                                _______________________________ JAMES M. PORTER, ADMINISTRATIVE JUDGE